McCulloch, C. J., (dissenting). The venireman, Ewing, stated that the opinion which he had formed with reference to the guilt of the defendant was based entirely upon rumor, and that the feeling which prompted him, on the night of the killing, to express a willingness to assist in lynching the defendant arose from the rumors he had heard. He stated further that such feeling had entirely passed away, and that, notwithstanding the opinion he had formed on rumor, he could go into the jury box and give the defendant a fair and impartial trial according to the law and the evidence. It is true he stated that he talked with Doctor McLendon, who was one of the witnesses in the case, but he does not say that Doctor McLendon told him anything about thefacts in the case. On the contrary, he states positively that the only opinion he had was based on rumor, and not on the testimony of witnesses. It seems clear to me that the juror was qualified, and that the court did not err in so holding. If an opinion based on rumor was not sufficient to disqualify him as a juror. I can not see why it should be held that he was disqualified on account of a disposition to lynch the accused, based on rumor, which had entirely passed away ar the time of the trial and left his mind free from any such prejudice. The question was, whether the juror had formed or expressed an opinion not based on mere rumor, and whether the witness was free from bias and prejudice at the time of the trial. It is clear from the statement of the juror that his opinion was based entirely upon rumor, and that the passion and prejudice which he felt towards the defendant on the night of the killing had entirely passed away. The fact that he had on the night of the killing entertained such a feeling should only be considered for the purpose of determining whether or not he entertained such feeling at the time he was called into the jury box; and if the court concluded that the prejudice had been entirely removed, there is no reason why the man was not competent to sit as a juror in the case. I think that, as the learned circuit judge heard the statement of the juror, and was in position to better determine the state of the latter’s feeling, we ought not to disturb the conclusion reached by the court unless it clearly and distinctly appears that the juror at the time of the trial had such an opinion or entertained such feeling of prejudice against the accused that he was incapacitated to give the case, a fair - and dispassionate hearing.